                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Don Cox                                                             Docket No. 4:09-CR-20-3H

                               Petition for Action on Supervised Release

    COMES NOW Dewayne L. Smith, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Don Cox, who, upon an earlier plea of guilty to
Conspiracy to Distribute and Possess With Intent to Distribute 500 Grams or More of Cocaine, in violation
of 21 U.S.C. § 846, was sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on
November 9, 2009, to the custody of the Bureau of Prisons for a term of 72 months. It was further ordered
that upon release from imprisonment the defendant be placed on supervised release for a period of 5 years.

   Don Cox was released from custody on June 16, 2014, at which time the term of supervised release
commenced.

  RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

    On April 15, 2019, the defendant was charged in Wilson County, Wilson, North Carolina, with
Misdemeanor Possession of Stolen Goods/Property (19CR51306). According to the Warrant for Arrest,
Cox possessed a stolen license plate. He was arrested by Officer B. Powell with the Wilson Police
Department and immediately posted a $500 secured bond. Although this charge remains pending, the
defendant admits guilt. As a sanction for this criminal conduct, the probation office is recommending that
he be placed on 30 days curfew with electronic monitoring. The defendant signed a Waiver of Hearing
agreeing to the proposed modification of supervision.

   PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

       The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       30 consecutive days. The defendant is restricted to their residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.

       Except as herein modified, the judgment shall remain in full force and effect.



Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Dwayne K. Benfield                                /s/ Dewayne L. Smith
Dwayne K. Benfield                                    Dewayne L. Smith
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      201 South Evans Street, Rm 214
                                                      Greenville, NC 27858-1137
                                                      Phone: 252-830-2338
                                                      Executed On: April 18, 2019
Don Cox
Docket No. 4:09-CR-20-3H
Petition For Action
Page 2
                                     ORDER OF THE COURT

Considered and ordered this _________
                                25th     day of ____________________,
                                                     April            2019, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge
